McGOWAN, Circuit Judge
(concurring) :
Joining, as I do, in the opinion for the court, it seems to me both useful and important to emphasize that, in my view, the critical components of what we do are these:
1. It became clear on oral argument, if it was not so before, that the antitrust interest of petitioners derives far less from any desire on their part to be investors in capital construction than from their uncertainties as to the terms upon which power from the new facilities will be available to them for purchase if and when it appears that that power will be attractive in cost terms. Petitioners, thus, are not really opposed to the construction of the plants, but are apprehensive about the possible impact of the present ownership arrangements upon the future availability of power to themselves as customers.
2. What we hold on the record before us is that, consistently with the Congressional scheme, the Commission could (i) authorize the construction of these plants without presently exploring the basis of petitioners’ antitrust apprehensions, and (ii) postpone an inquiry of this kind until the Commission comes to grips with the issue of whether the plants have commercial feasibility, which last is another way of saying that the power they generate will be attractive in cost terms to would-be purchasers like petitioners.
3. We do not think that petitioners will be effectively deprived of their opportunity to have the Commission examine into the basis of their fears about monopoly, since we assume, as does the Department of Justice, that operating authority must be sought forthwith whenever those fears have economic reality, i. e., when the Commission finds the plants to have commercial feasibility; and it will not be too late at that time for the issues now sought to be raised to be pursued and resolved.
LEVENTHAL, Circuit Judge, with whom Circuit Judges WRIGHT and ROBINSON join, concurring:
I
I concur in the result and in the key ruling of the majority opinion, that although the permits to construct certain nuclear facilities have been issued under § 104 of the Atomic Energy Act of 1954, as amended, the operating licenses must be issued under § 103 of the Act if meanwhile the Commission concludes these facilities are of practical value for commercial uses.
This ruling means that most of the issues debated by the parties are not properly before us at this time, and that the comments on other issues in the majority opinion (and responsive discussion in this opinion) are dicta. The limited significance of our opinions today may be illuminated by setting forth the nature of this case as it originally seemed and as it took shape after oral argument en banc.
At the time rehearing en banc was ordered, the court was aware of the scope of the orders issued under the Atomic Energy Act of 1954, 68 Stat. 919, as amended, 42 U.S.C. § 2011 et seq. (1964). The orders, issuing construction permits, approved to that extent the applications of the various intervenors for authority first to construct, and then to operate for 40 years on commercial sales, six light-water nuclear reactors, three of the boiling-water type, and three of the pressurized-water type, having an initial electrical power rating of some 5,161,000 kw (and a somewhat higher ultimate expected power level).1 It appeared that the *980court was being asked by the Commission to affirm these permits, though they had been issued without any consideration of antitrust issues raised by petitioners, and though outstanding regulations contemplated conversion of the permits into the 40-year operating licenses without opportunity for consideration of such issues.
Petitioners are municipal electric utilities whose underlying complaint is against authority enabling private companies to operate these large facilities, and to take advantage of the Government’s gigantic research and development expenditures in the field of nuclear energy, on terms alleged to be repugnant to the policies of the antitrust laws, permitting the private companies to dominate the power markets without any participation by the smaller municipal utilities.
A salient aspect of the overall controversy is that petitioners say the Commission erred in granting these construction permits under § 104 of the Act, captioned “Medical therapy, research, and development licenses,” which authorizes licenses “for utilization and production facilities involved in the conduct of research and development activities leading to the demonstration of practical value of such facilities for industrial or commercial purposes.” 42 U.S.C. § 2134(b).
Instead, say petitioners, the authority should have been issued under § 103 of the Act, captioned “Commercial licenses,” 42 U.S.C. § 2133. Section 102 provides that licenses are issuable under § 103 whenever the Commission finds “that any type of utilization or production facility has been sufficiently developed to be of practical value for industrial or commercial purposes.” 42 U.S.C. § 2132.
The importance for present purposes of the differences between issuance under § 103 and § 104 is highlighted by the provision of § 105, that a license cannot be issued under § 103 until and unless the Commission has given the Attorney General notice of the proposed license, its terms and conditions. Section 105 continues: “Within a reasonable time, in no event to exceed 90 days after receiving such notification, the Attorney General shall advise the Commission whether, insofar as he can determine, the proposed license would tend to create or maintain a situation inconsistent with the antitrust laws, and such advice shall be published in the Federal Register.” 42 U.S.C. § 2135.
To justify the failure to notify the Attorney General the Commission stated that these reactors had not yet been shown to have practical value for industrial or commercial purposes.
Its reasoning, set forth principally in the Duke decision, reverted to a rule-making proceeding which began in 1964, partly on the Commission’s initiative, and partly on a request by the coal industry, wherein it considered whether certain types of light-water reactors were sufficiently developed to be of practical value for industrial or commercial purposes.
By that time the industry had passed the state when all the reactors were essentially prototypes, and had witnessed the signing of two contracts, pursuant to a 1962 Commission invitation, under the “demonstration program,”2 providing *981Government assistance to private utilities in the design, construction and operation of pressurized-water facilities in the 400-500 megawatt range.
In December 1963 Jersey Central Power Light Co. had announced plans for, and in due course it sought and obtained authority to build, without Government assistance, a boiling-water facility for a power level of 515 megawatts.
The 1964 notice of rule-making advised of a preliminary determination that “practical value” involves both technical feasibility and economic considerations, namely competitiveness of nuclear power plant with conventional power plants in areas consuming a significant fraction of the nation’s electrical energy.3 On January 7, 1966, the Commission issued its determination,4 as follows:
[T]here has not yet been sufficient demonstration of the cost of construction and operation of light, water, nuclear electric plants to warrant making a statutory finding that any types of such facilities have been sufficiently developed to be of practical value within the meaning of section 102 of the Atomic Energy Act of 1954, as amended.
What Commission counsel aptly call the “basic rationale” for this 1966 conclusion was stated as follows:
“Currently operable light water, nuclear electric plants range up to about 200 net MW(e) and are not economically competitive. In 1962 the Commission encouraged the construction of scaled-up plants by requesting authorization under the Power Demonstration program for plants in the 400-500 net MW(e) range. Operating experience, including maintenance and availability, from the plants for which Congress authorized appropriations in these intermediate sizes is not available, since none of them is completed. More recently, plants in sizes exceeding 600 net MW(e) are being designed and constructed without Government financial assistance. The Commission has examined in some detail whether the information provided by the award of contracts for the construction of scaled-up plants without Government assistance is sufficient to support, without further demonstration, a finding of practical value under the Act. Without the operating information the intermediate sized plants are expected to provide, we are not prepared to make a statutory finding on the basis of demonstrated results of the currently operable plants that plants at least three times larger than 200 net MW(e) are of practical value within the meaning of section 102.”
The focus of the Commission’s rationale is the conclusion that it should await the operating information from the intermediate plants. In its Duke Power decision of January 3, 1968, the Commission adhered to the 1966 position, stating:
[W]hile two of the intermediate-sized plants have now been licensed for operation, essentially the same situation as regards “demonstration” obtains today.4
Petitioners contend that this approach of the Commission embodies a requirement on degree of proof of cost competitiveness that is excessive and stultifies the purpose of the Act. They insist that a finding of practical value cannot rea*982sonably be withheld, and a classification of “development” rather than “commercial” facilities maintained, when Duke Power is investing an estimated $341 million, an increase of about ⅓ of 1970 net utility plant, to add a nuclear plant capacity yielding some 2,600,000 kw, for an increase of 40% in capacity.5
Petitioners’ briefs, filed in 1968, refer to various remarks of Dr. Glenn T. Seaborg, Chairman of the AEC, on the growth of nuclear electric power. Thus, on February 7, 1968, he stated, at the Governor’s Industrial Safety Conference (AEC Release S-4-68):
In 1966 and 1967 more than one-half of the announced new steam generating capacity in the United States was nuclear-powered. We now have in operation, under construction and planned, a total of more than 85 nuclear power plants with a combined capacity of more than 60,000,000 kilowatts.
In the Duke opinion the Commission adverted to utility contract awards, noted that such business decisions had been before it at the time of its second rule-making determination in 1966,6 and concluded that now as then it adhered to the view that nevertheless a “practical value” finding should await a reliable estimate of the economics based upon a demonstration of the technology and plant performance.
The Duke opinion quoted with approval a 1966 staff memorandum stating:
Although the willingness of utilities and equipment companies to accept the business risks involved is an impressive indication of the probabilities of successful operation at anticipated levels, it is not alone a sufficient basis to support a statutory finding of practical value by the Commission.
In support of the Commission’s decision its brief also refers to this interrelated passage in the 1966 staff memorandum :
It is entirely appropriate for manufacturers and utilities to base their economic estimates on forecasts rather than to await substantial demonstration of cost once the basic technology has been proven; however, the staff considers that the Commission’s statutory responsibility under section 102 of the Act requires more than strong belief that the next generation of plants will operate at anticipated costs.
The contentions of counsel in briefs filed in this court appeared to present a clash as to the intention of Congress which had to be decided by this court on the record before us. Was the Commission correct in saying that sales of reactors in the market place were not a legally sufficient basis to support a finding of practical value for commercial purposes ? Did Congress require a cost demonstration from operation in addition to the “strong belief” of experts based on proven technology and reasonable forecasts? Was it, indeed, possible to avoid forecasts in any such enterprise, and are not reasonable forecasts the very essence of administrative decision making for regulated industries ? American Airlines, Inc. v. CAB, 89 U.S.App.D.C. 365, 192 F.2d 417 (1951).
The question arises whether it is within the genuine intention of the legislators that the Commission apply such an approach towards the making of the finding, when, as the Commission itself has advised Congress 7—this is “a com*983plex exercise” involving “a mechanical distinction, which must necessarily be somewhat arbitrary, between classes of facilities”; the primary reasons in the statute for the distinction between developmental and commercial facilities have “receded in importance” in view of the abundant supply of nuclear materials and the statutory amendments permitting private ownership. The finding was also intended as a “mechanism” to discontinue further governmental assistance, but this is no longer being provided to light-water nuclear facilities.
Appellants contend that the protracted delay in making a finding, which has no practical significance so far as the Commission’s own operations are concerned, amounts to a “stultification” of the Congressional purpose, that its only substantial effect is to postpone Commission consideration of the antitrust laws, that this is a practical problem of business restraints for which the unusually rigorous approach of the Commission is inappropriate, and in effect means that the Commission is waiting until the horse is stolen and abdicating its duty to lock the barn beforehand.
However, it developed at the oral argument en banc that the underlying controversy between the parties presenting these broad issues (and others) was not necessarily to be resolved on the present record and at the present time and that it might be dissipated without need for resolution by the court, or might take a significantly different shape when the time came for court resolution.
A notable feature of the presentation by petitioners was this: that their legal contentions, if sound, required the termination of the authority of intervenors to construct the facilities, yet petitioners did not in fact want this construction stopped. The relief they really desired was the setting of protective terms and conditions governing the authority of intervenors to operate the facilities once constructed.
However, the conditions appropriate for operating authority are not necessarily for determination on application for a construction permit. Under the statute’s step-by-step procedure, an applicant who constructs a facility with authorization must return to seek a separate license to operate the facility. Power Reactor Development Co. v. International Union of Electrical, etc., Workers, 367 U.S. 396, 405, 81 S.Ct. 1529, 6 L.Ed.2d 924 (1961).
Moreover, the key information which the Commission stressed in its 1968 Duke decision as needed for a finding of practical value was the operating information of the two intermediate-sized plants, in the 400-500 megawatt range, which had been “licensed for operation within the past year.”
Commission counsel conceded, and indeed emphasized (Br. 36)—
[N]othing in the Commission’s earlier Section 102 determinations or in its Duke Decision indicates that a finding of “practical value” as to plants in the 800-1100 net MW(e) range (the range of the Oconnee reactors) must await operating experience from plants that large.
The question arises, how long would be required for the Commission to make a determination as to practical value that took into account operating experience from intermediate-sized plants ?
Commission counsel advised that this could be done during, say, 1970, at any rate well in advance of the issuance of licenses to operate the facilities involved in the construction permits under review.
Petitioners were concerned by provisions of the Commission’s regulations8 which announced, and might be taken to have made a commitment, that on conversion of a construction permit issued under § 104 the Commission would not *984interpolate § 103 as the basis for the operating license. Such a procedure, if sound, would indeed compel intensive litigation at the construction threshold.
The key ruling of the court endorsed by all its members, makes it clear that in the event of an intervening conclusion of the existence of practical value, the statute requires that operating license be issued under § 103.
As one of the utility intervenors put it at argument, the construction permit is in effect an intermediate proceeding to be repeated when the operating licenses are issued. The utilities expressly disclaimed any contention that they had a “vested right” to use of § 104 in consideration of their applications for operating authority.
The majority opinion is quite right in stressing the importance of care in the further proceeding. The Commission has deferred, but it cannot avoid, its statutory responsibility in the matter before us.9 Whichever way the issue is decided, the Commission must make a reassessment of the issue of the practical value of the facilities involved, and determine whether § 103 or § 104 is the proper predicate for its action before issuing operating licenses to petitioners. This is, of course, subject to change if Congress amends the law, as the Commission has urged, to remove the provision for a determination on practical value in view of the fact that it no longer serves any purpose with regard to allocation of scarce resources or the provision of Government assistance. (See text accompanying note 7 supra.)
Since the controversy between and among the parties properly awaits final resolution in the light of an amplified record, comments concerning the shape of that resolution are in the realm of dicta.
However, some of the expressions in the majority’s dicta seem unduly influenced, tipped to the point of tilt, by the fact that technical expertise is involved in the issues before us. It is not correct that decision of these issues is to be dominated by the experts subject to the sole condition that they must speak clearly and seem reasonable. They must also carry on their functions so that they do not stultify the intention of Congress.
A court’s respect for an agency’s technical expertise, sound and proper in its place, leads to distortion and error unless the court is ready and vigilant to disentangle the threads of a composite determination. There is chore and challenge for the court in its duty to sort out the strands of decision that go beyond the realm reserved for the expert, and constitute a general standard or approach that falls within the domain of policy of the agency and within the domain of law for consideration by both the agency and ultimately the court.
It was the undue influence of technical expertise that beset our opinion in Volkswagenwerk Aktiengesellschaft v. FMC, 125 U.S.App.D.C. 282, 371 F.2d 747 (1966). Giving “due deference to the expertise of the Commission,” we found substantial evidence in the record to support the decision of the FMC. The Supreme Court, in reversing, admonished us that where the issue is not strictly the sufficiency of evidence but involves the application of a statute, the responsibility is on the court, as the final authority, to avoid frustration of the congressional policy underlying the statute, Volkswagenwerk Aktiengesellschaft v. FMC, 390 U.S. 261, 88 S.Ct. 929, 19 L.Ed.2d 1090 (1968). The Court reiterated (see 390 U.S. at 272, 88 S.Ct. at 935): “The deference owed to an expert tribunal cannot be allowed to slip into a judicial inertia.” *985There, as here, the agency resorted to a narrow construction of the statute that operated to reduce the number and variety of matters requiring attentive consideration in the light of harmony with the policies of the antitrust laws.
It would be very much a task for the court, to pursue with vigilance, to determine whether on the amplified record the Commission was stultifying Congressional intent by adopting an onerous and excessively rigid approach to the issue whether the facilities had “practical value.”
II
The majority opinion seeks to enhance the construction permit rulings by referring to certain post-1967 and post-record items reported in the press. The matter is not momentous, since resolution of the real controversy awaits future shaping of the record. But it may merit a word to note the objections to use of this kind of private business hearsay in judicial opinions, on matters that are not conceded and may well be subject to probing on pointed questioning.
Moreover, and more important, the determination of “practical value” does not depend on or require a computation that nuclear power will continue in the future as in the recent past to account for the bulk of annual increments to power capacity. It is enough if the technology and fundamental economic considerations make it clear that there is a role for light-water nuclear facilities that is not lacking in commercial significance.
The Commission always recognized that the unprecedented surge of nuclear power orders of the mid-1960’s, which gained momentum with the success of operating experience with smaller reactors, would taper off.10 A Commission report for 1968, issued in January 1969, points out various considerations pertinent to the plateau which has been established. The nuclear economic climate is one “where virtually all activities are in the commercial-industrial sphere of the Nation’s economy.” The lead time between ordering and operating is longer for nuclear plants than for fossil-fueled plants. With considerable orders in hand for larger plants, in the 800 Mwe and 1,000 Mwe class, there is a natural pause to await operating status, confirming design efficiency, and the solution of large and small problems that are inevitable for any new industrial endeavor. Yet this pause does not negative the fundamental fact of the extent of commercial nuclear power. “At year’s end [1968], there were 44 nuclear power units under construction and nearly all of these are scheduled to be in operation over the next 5 years.”11
It has always been recognized that nuclear energy has least competitive appeal for areas with coal mine mouth plant sites and direct access to natural gas locations.12 It presumably has greatest “practical value” in areas where fossil fuels have highest delivered costs. Yet there may be “practical value” in nuclear-electric energy and these light-water facilities in a zone that is limited, provided it is not commercially insignificant.
A light-water nuclear plant whose technical efficiency is generally verified by operating experience of intermediate plants is not to be stripped of all practical value even assuming a large number of utility executives estimate that at the present moment greater value may reside in other types of plants.
Determination of the economics of fuel competitiveness is too dynamic a process, involving too many shifting factors, to presume that any exact finding could have been intended by § 102. Indeed, any exact calculation would in part be an exercise in 1969 current events, taking into account, e. g.—the crossing of the Northwest Passage as *986bearing on, say, a utility prediction that the recent favorable price performance of residual fuel oil will be strengthened with the prospect of Alaskan reserves; the dramatic rise and the persistence of high interest rates and likely repeal of the investment tax credit, as adverse to unusually capital-intensive projects like nuclear plants.
Nor could the calculation be strictly economic. It would have to consider the many faces of anti-pollution policy. And commercial significance in the ordering of large light-water plants is not gainsaid by awareness either that the demand was partly ascribable to a long-range calculation of the ultimate benefit available from acquiring nuclear experience,13 or that further light-water experience will be balanced against the possible emergence of the breeder reactors much discussed in the Commission reports.
The finding of practical value may in a way be simplified rather than complicated by the vast number of unknowns and unknowables, since in an industry confronted with steeply rising electric energy demand curves it is enough to conclude that there is a likely place that it is not insignificant for nuclear power and these facilities, even though the contours cannot be exactly delineated.
III
Since the actual controversy between the parties relates to the operating license, and since that license may be issued under § 103, the case does not warrant a hypothetical appraisal of how the situation might stand if the operating license issues were issued under § 104.
If such reflections are to be indulged, I see no sound basis for an intimation that the Commission is absolutely prohibited from taking antitrust considerations into account in fashioning reasonable terms and conditions for an operating license under § 104.
The ability of the Commission to afford fresh consideration when the time arrives for issuance of operating licenses, and to consider all pertinent matters involved in the light of further data and experience, constitutes one of the salient features and principal virtues of the administrative process.14 Consideration of antitrust issues in the light of the experience and scientific data available at that time may be of value in solving concrete, practical problems.
The decisions of the Supreme Court and this court over a period of at least 25 years have evolved and defined a substantial jurisprudence making clear that the administration of federal regulatory statutes calling for determinations of the public interest establish the authority, and in some instances the duty, of the cognizant agency to take into account what has been aptly called the nation’s “fundamental national economic policy,”15 namely the principles of the antitrust laws. FMC v. Aktiebolaget Svenska Amerika Linien, 390 U.S. 238, 243-246, 88 S.Ct. 1005, 19 L.Ed.2d 1071 (1968); Denver and R. G. W. R. Co. v. United States, 387 U.S. 485, 492-493, 87 S.Ct. 1754, 18 L.Ed.2d 905 (1967); California v. Federal Power Comm., 369 U.S. 482, 484-485, 82 S.Ct. 901, 8 L.Ed.2d 54 (1962); United States v. Radio Corporation of America, 358 U.S. 334, 351-352, 79 S.Ct. 457, 3 L.Ed.2d 354 (1959); McLean Trucking Co. v. United States, 321 U.S. 67, 79-80, 64 S.Ct. 370, 88 L.Ed. 544 (1944); National Broadcasting Co. v. United States, 319 U.S. 190, 222-224, 63 S.Ct. 997, 87 L.Ed. 1344 (1943); Marine Space Enclosures, Inc. v. FMC, 137 U.S.App.D.C. 9, 420 F.2d 577 (7/30/69); Northern Nat. Gas Co. v. FPC, 130 U.S.App.D.C. 220, 399 F.2d 953 (1968); City of Pittsburgh v. FPC, 99 U.S.App.D.C. 113, 237 F.2d 741 (1956). These opinions fully recognize that a regulatory agency has neither a duty to ad*987minister the antitrust laws as such nor a mandate to apply their dictate. Furtherance of the economic or policy implications of the agency’s particular statutory charter may indeed compel overriding of antitrust principles. But enforcement of the basic statute does not compel unawareness of antitrust policies, and the agency may well be able to harmonize diverse and even competing policies. McLean Trucking Co. v. United States, supra; cf. Southern S.S. Co. v. NLRB, 316 U.S. 31, 47, 62 S.Ct. 886, 86 L.Ed. 1246 (1942); Northern Nat. Gas Co. v. FPC, supra, 130 U.S.App.D.C. at 226-228, 399 F.2d at 959-961.16
It is a fair synthesis of the cases that a statute providing for licensing or other regulation is presumed to permit consideration of antitrust principles, with the harmonizing approach just outlined, unless a contrary intent appears expressly or by necessary implication. No intent to disregard the antitrust principles appears in the Atomic Energy Act.
On the contrary, the general finding of § 2, that nuclear utilization facilities “are affected with the public interest,” is combined with declaration of policy set forth in § 1(b) that development of atomic energy “shall be directed so as to * * * strengthen free competition in private enterprise.” And § 3 provides that it is the purpose of the act to effectuate the policies set forth in § 1, by providing for—“d. a program to encourage widespread participation in the development and utilization of atomic energy for peaceful purposes to the maximum extent consistent with the common defense and security and with the health and safety of the public.”
We turn now to section 105, which deals particularly with the antitrust laws. Subsection (a) permits revocation of licenses of those found to have violated the antitrust laws. This plainly does not negative, if anything it affirms, the authority to consider antitrust issues before licenses are issued. National Broadcasting Co. v. United States, supra, 319 U.S. at 222, 63 S.Ct. 997; Mansfield Journal Co. v. FCC, 86 U.S.App.D.C. 102, 180 F.2d 28 (1950). Subsection (b) directs the Commission to report to the Attorney General any information that it may have as to use of atomic energy which appears to violate or to tend toward the violation of the antitrust laws, or to restrict free competition in private enterprise. The fact that the Department of Justice may correct antitrust violations that emerge after licenses are *988issued does not negative a pre-licensing role for the Commission to avoid antitrust problems.
The antitrust objectives of the Act are not merely pious phrases devoid of practical significance. The Commission is attentive to their importance, and has begun a joint study with the Department of Justice.17 The more regrettable, then, is the agency’s conclusion, which to me seems unsound, that the Act prohibits review of antitrust problems during the consideration of whether to issue a license, and on what terms, even though the agency has a strong belief in commercial practicability and awareness of large amounts of commerce in fact, merely because the data do not impel it to make a formal finding of practical value and hence the license is issued under § 104.
The propriety of Commission consideration of antitrust policies is so strongly indicated by both well-settled general principles for construction of regulatory statutes and the particular objectives of this Act that one is led to inquire on what basis the Commission has come to conclude that it is forbidden to consider the objective of promoting free competition in the issuance of licenses under § 104.
The Commission claims to find this conclusion in § 105(c) of the Act, and I think improperly. Section 105(c) provides that before a license may be issued under § 103 the Commission must notify the Attorney General, and he must advise whether “the proposed license would tend to create or maintain a situation inconsistent with the antitrust laws.” The absence of such a direction and condition as to licenses under § 104 is said to prohibit consideration of these issues.
What is the significance of § 105(c)? This is a procedural section, which sets forth no substantive standards. Even in cases coming under § 105(c) the substantive propriety of considering antitrust principles is derived not from 105 (c) and its procedural mechanics, but from the fundamental objectives of the Act, including §§ 1, 2 and 3, and the general doctrines, already discussed, making plain the propriety of consideration of antitrust principles in harmonizing Con*989gressional objectives—in the absence of a contrary indication in a specific statute.
Section 105(c) interposes an unusual mandatory procedure. The Commission must seek the advice of the Attorney General, and the Attorney General must not only render but also publish his advice. The lack of any such unusual procedural requirement for § 104 licenses does not negative the substantive authority of the Commission, derived from general principles as reinforced by the objectives of this Act, to give heed to antitrust principles, and the promotion of free competition and widespread participation, to the extent these may be harmonized with the Commission’s particular concerns under this Act, such as assurance of safety.
The Commission would not be required to give consideration to antitrust problems with regard to all § 104 licenses. Indeed, even as to § 103 licenses it is provided in § 105(c) that the Commission is not required to notify the Attorney General concerning “such classes or types of licenses, as the Commission, with the approval of the Attorney General, may determine would not significantly affect the licensee’s activities under the antitrust laws.” The Commission could properly make a similar determination that certain types of § 104 licenses would probably not significantly invoke antitrust problems. It could make this determination without being required to obtain the advance approval of the Attorney General, since his advice is not required as a condition to issuance of approval of § 104 licenses. The Commission might well determine that purely experimental prototype facilities would be so unlikely to present significant antitrust problems that as a matter of efficient administration it would decline consideration of antitrust issues with respect to licenses for prototype facilities.
This case, however, involves a class of facilities far outside the prototype classification. This is a class of facilities tried out in a not insignificant range, with results that have led businessmen to establish a substantial volume of commerce on their assessment of merit under the standard of sound business risks. Although the hypothesis is that they are still validly classified as “developmental,” they involve such a stream of commerce that it is unlikely that the agency would find, or that Congress would expect the agency to find, that the entire class of facilities was such as to be unlikely to involve antitrust problems. And I do not believe that there is sound basis for concluding that the Congress required the Commission to license vast business operations strongly believed to be of practical value by Commissioners and staff as well as those making staggering investments, without any authority to avoid, as by inserting reasonable conditions, the onset of undue restraints in the activities receiving operating licenses.
What is shown by the legislative history discussed in the majority opinion? The 1954 act dropped § 7(c) of the 1946 act. But § 7(c) of the 1946 act positively directed the Commission to refuse licenses “where activities under any license might serve to maintain or foster the growth of monopoly.” In contrast the 1954 act permits the issuance of licenses, notwithstanding anti-competitive restraints, where appropriate to achieve other purposes of the legislation.18 In short the 1954 act leaves *990this Commission in the same position as the other regulatory agencies, of being free to override antitrust issues because of a paramount objective of the particular law.
The same applies to Rep. Cole’s observation to a witness in the 1954 hearings that the change from § 7(c) of the 1946 act was made in order to make clear that “it was not the responsibility-of the AEC to prevent, prohibit, or police antitrust operations. That is the duty and the statutory obligation of another agency of the Government.”19 Rep. Cole’s observation does not mean the agency was prohibited from considering antitrust issues, for if that were so it would apply to § 103 licenses!
The true meaning of Mr. Cole’s comment is discerned by reviewing what he rightly noted: The 1946 act had gone very far—far beyond any other regulatory statute—in directing, in requiring, the Commission to deny any license if activities thereunder might foster monopoly. That language did make it the responsibility and duty of the Commission to make a monopoly or antitrust determination. The repeal of § 7(c) placed the Commission in the same position as other agencies. As the principles and eases cited above make perfectly clear,20 those agencies do not have a responsibility to define, apply, or police the antitrust laws as such. They may override the antitrust laws where necessary to carry out their purposes. Yet that does not mean that they may not give consideration to antitrust matters and seek to harmonize the multiple objectives.
The removal of § 7 (c) of the 1946 law removed a stringent mandate and gave flexibility to the Commission—like that possessed by other regulatory agencies—as to how to achieve the accommodation of the objectives of the particular statute and broaden antitrust principles. This was in accord with President Eisenhower’s message of February 17, 1954,21 that harnessing of atomic power required changes in the 1946 law to strengthen competitive enterprise and promote flexibility of regulation:
But, in this undertaking, the enterprise, initiative, and competitive spirit of individuals and groups within our free economy are needed to assure the greatest efficiency and progress at the least cost to the public.
* * * * * *
In order to encourage the greatest possible progress in domestic applications of atomic energy, flexibility is necessary in licensing and regulatory provisions of the legislation.
I see the 1954 act as removing the shackle of a rigid substantive require*991ment and according the same flexibility as that of other agencies in harmonizing antitrust and other statutory objectives, a flexibility that would prevent use or application of the Federal license to thwart or abort the broad competitive atmosphere sought by the President. The majority opinion reads the statutory change as achieving not flexibility, but as replacing one inflexibility with another, and ensuring the inflexibility of blinders blocking out all awareness of the implications for competitive enterprise. In my view this wholly misreads and distorts the statute’s purposes and history.
No consequence of prohibiting consideration of antitrust principles can be ascribed either to this change from § 7 (c) of the 1946 act, or to the other legislative observations noted in the majority opinion.22 If they indeed have the consequence noted in the majority opinion, they would also prohibit consideration of antitrust matters in connection with § 103 licenses, or prohibit the provision of § 103 conditions in order to avoid abuse of the license through unreasonable restraints on competition. Such a result is not contended for by the Commission, the Attorney General or the intervenors, and seems plainly contrary to the Act.
The question relates to the possibility that the Commission may come to consider issuance of operating licenses under § 104 for cases where a considerable commerce is already underway due to a widespread acceptance of business risks. It is wrong, in my view, to announce dicta *992that assume that the objective of strengthening free competition, prized by the President and Congress generally and affirmatively restated as a purpose of this very Act, was somehow completely removed from consideration for purposes of § 104 licensing merely because § 104 is not subject to the mandatory procedure inserted as to § 103 licenses in order to require what the Attorney General described as “an effective means to insure that knowledge of possible antitrust difficulties” (supra, note 18), and because flexibility has been provided for both §§ 103 and 104 by removing the stringent standard of former § 7(c), which virtually required the AEC to enforce the antitrust laws.
IV
Since the controversy between the parties will really take shape, if it is not settled by agreement, in connection with the operating license application, I see little point in probing the ruling denying intervention to the Power Planning Committee of the Municipal Electric Association of Massachusetts on the hearing, held on notice, on whether a construction permit should be given to Vermont Yankee Nuclear Power Corp. of the building of a boiling-water reactor.
The intervention would, in my view, be clearly proper on the application for an operating license. Obviously the Commission has not yet held to the contrary—since it may well be either conducting that proceeding in accordance with § 103 (and 105c), or be considering which section is applicable.
The Commission has apparently taken the position that if a proceeding is structured as arising only under § 104 an intervention on antitrust grounds may never properly be maintained. If that position is retained in connection with the application for an operating license it would, in my view, result in reversible error productive of mischief and delay. Hopefully this court will not have to consider that issue.

. Duke Power Company was authorized to build three pressurized light-water reactors (Oconee Units 1, 2 and 3), each with an initial rating of 839 electrical megawatts. Vermont Yankee Nuclear Power Corp. was authorized to build a *980boiling-water reactor with an initial power rating of 514 electrical megawatts. Philadelphia Electric Company (together with three co-venturers) was authorized to build two boiling-water reactors, each having an initial power rating of 1065 electrical megawatts. These ratings relate to the electrical energy to be produced by turbine generators supplied with steam created by the heat derived from atomic fission. In the pressurized-water reactors the use of pressure permits the water to attain high heat levels without boiling.


. The program was formalized in the Act as the Co-operative Power Reactor Demonstration Program, see § 261 (42 U.S.C. § 2017). The contracts were executed with the Connecticut Yankee Atomic Power Co. for a 490,000 kw plant, and also for the earlier-proposed San Onofre project for 395,000 kw facility. Licenses were issued under § 104b for construction and then for operation.


. The Connecticut Yankee Atomic Power Plant and the San Onofre Nuclear Generating Station, both in the 400-500 net MW(e) range, were licensed for operation within the past year. The former has very recently been brought to full power operation and the latter is approaching that stage. The Oyster Creek plant of the Jersey Central Power & Light Company, the first of the plants in sizes exceeding 600 net MW(e) which has been licensed for construction, has not been completed as yet. [AEC footnote]


. Notice of July 10, 1964 (29 F.R. 9458).


. Determination Regarding Statutory Finding of Practical Value, 31 F.R. 221, Jan. 7, 1966.


. Duke’s application shows a net utility plant system of $737 million for 4,834,000 kw as of 1966, plus $124 million slated for the addition of 1,393,000 kw for completion in 1967-1970.


. The Commission there denied a 1966 petition which sought the same relief as that sought by the petition filed in 1964. and called attention to announcements by utilities of orders for light-water reactors. Notice of Denial of Petition for Rule Making, Dec. 30, 1966, 31 F.R. 16732.


. Communication of August 29, 1966, from AEC to Chairman of Joint Committee on Atomic Energy, transmitting “Responses to Questions Relative to Statutory Determination of Practical Value.” Hearings on Licensing and Regulation of *983Nuclear Reactors before the Joint Committee on Atomic Energy, 90th Cong., 1st Sess., Part 2, Appendix 5, p. 906ff.


. 10 C.F.R. §§ 50.23, 50.24, 50.56 (1969 ed.).


. In this connection, AEC Commisioner Ramey testified at Joint Committee hearings on April 30, 1968, that the Commission would “come to grips” with the practical value question probably within the next two years. Hearings on Participation by Small Electrical Utilities in Nuclear Power before the Joint Committee on Atomic Energy, 90th Cong., 2d Sess., Part 1, p. 30 (1968).
As noted in the majority opinion (note 2), on July 22, 1969, subsequent to the oral argument en banc, the Commission gave notice that it would initiate a rule-making proceeding by June 30, 1970.


. See, e. g., “Report on the Nuclear Industry, 1967” (AEC, Govt.Print.Off.) pp. 81-82.


. “Major Activities in the Atomic Energy Programs,” (AEC, Jan. 1969) at 3.


. 1967 Report, supra note 10, at 77.


. Compare 1967 Report, supra note 10, referring (p. 76) to “the need for utilities to develop in-house nuclear capabilities on a timely and thorough basis.”


. Compare Pike’s Peak v. FCC, 137 U.S.App.D.C. 234, 422 F.2d 671.


. Carnation Co. v. Pacific Westbound Conference, 383 U.S. 213, 218, 932, 86 S.Ct. 781, 15 L.Ed.2d 709, 851 (1966).


. The opinion in 'Northern, Natural begins, in Part A, by examining “the overall relationship between antitrust law and regulatory agencies.” It points out:
“[T]lie basic goal of direct governmental regulation through administrative bodies and the goal of indirect governmental regulation in the form of antitrust law is the same—to achieve the most efficient allocation of resources possible. * * * [B]oth types of regulation seek to establish an atmosphere which will stimulate innovations for better service at a lower cost. This analysis suggests that the two forms of economic regulation complement each other.”
That opinion reviews the precedents supporting the theory of complementary regulation—including the precedents noted in the text of this opinion, but takes care to point out, 130 U.S.App.D.C. at 227-228, 399 F.2d at 900-961:
This is not to suggest, however, that regulatory agencies have jurisdiction to determine violations of the antitrust laws. See People of State of California v. F. P. C., supra, 369 U.S. at 490, 82 S.Ct. 901; United States v. Radio Corporation of America, supra, 358 U.S. at 350 n. 18, 79 S.Ct. 457; National Broadcasting Co. v. United States, 319 U.S. 190, 223-224, 73 [63] S.Ct. 998 [997, 87 L.Ed. 1344] (1943); Mansfield Journal Co. v. F. C. C., 86 U.S.App.D.C. 102, 107, 180 F.2d 28, 33 (1950). Nor are the agencies strictly bound by the dictates of these laws, for they can and do approve actions which violate antitrust policies where other economic, social and political considerations are found to be of overriding importance. In short, the antitrust laws are merely another tool which a regulatory agency employs to a greater or lesser degree to give “understandable content to the broad statutory concept of the ‘public interest.’ ” F. M. C. v. Aktiebolaget Svenska Amerika Linien, supra, 390 U.S. at 244, 88 S.Ct. at 1009. [Footnote omitted.]


. See Annual Report for 1967, ch. 16, Industrial Participation Aspects (pp. 271—4):
A policy set forth in the Atomic Energy Act is that the development, use, and control of atomic energy will “be directed so as to make the maximum contribution to the general welfare” and “strengthen free competition in private enterprise.” Accordingly, the development of a strong, competitive, commercial, nuclear industry has been a major objective of the AEC, particularly since passage of the Atomic Energy Act of 1954 which permitted private ownership of facilities such as reactors.
* * * * *

Competition in the Nuclear Industry

In developing policies governing the furnishing of nuclear-associated services to the public and in the execution of its regulatory responsibilities under the Atomic Energy Act of 1954, as amended, the AEC performs functions which have a profound effect on the status of the nuclear power industry. It is also clear from provisions of the Act, that the AEC is expected to carry out all of its activities in a manner consistent with the antitrust laws as administered by the Department of Justice.
Industry Study. To assist the Commissioners and the Department of Justice in fulfilling their responsibilities under the Atomic Energy Act and antitrust legislation, the two agencies are working on a joint project of examining all aspects of competition in the new and developing nuclear industry. Under an AEC contract, A. D. Little, Inc., of Cambridge, Mass., is making a study of competition in the nuclear industry to assist the project. For the purpose of the study, the nuclear power supply industry is deemed to consist of those firms engaged in the business of supplying reactors, reactor components, nuclear fuel, or other products and services associated with the design, construction and operation of nuclear-electric plants including the entire fuel cycle. It is possible that the study will provide the basis for preparation and consideration of guidelines for the healthy development of competition in the emerging nuclear industry.


. That the Commission is not controlled by antitrust considerations, or the Attorney General’s advice, but may determine the matter on the basis of what it deems to be overriding considerations of health, safety or defense, is established by the legislative history, the AEC regulations, and the contemporaneous understanding of the Attorney General. See Jacobs and Melchior, Antitrust Aspects of the Atomic Energy Industry, 25 Geo.Wash.L.Rev. 508, 516-517 (1957). The authors quote a January 24, 1957, address of the Attorney General to the New York State Bar Association, which focuses on the significance of § 105 as providing an “ef*990fective procedure.” In that address the Attorney General said:
This provision, patterned after earlier surplus property disposal laws makes available to the Commission analysis of any special anti-competitive considerations presented. Antitrust advice, however, need not be controlling. For the Commission must also weigh the necessities of defense and security and public health and safety. Nonetheless such a procedure provides an effective means to insure that knowledge of possible antitrust difficulties required to foster competition.


. Hearings on S. 3323, and H.R. 8862, To Amend the Atomic Energy Act of 1946, before the Joint Committee on Atomic Energy, 83rd Cong., 2d Sess. p. 497 (1954), II Legis.Hist. 2131. (Reference is to the Legislative History of the 1954 act compiled by the Atomic Energy Commission.)
The witness had also complained of a proposed change from the 1946 language declaring the policy of directing development of atomic energy toward “strengthening free competition in private enterprise.” The bill under consideration by the Committee proposed to change the quoted phrase to “foster our system of free enterprise.” Mr. Cole stated that no substantive change was intended by this modification in language, and he agreed to revert back to the 1946 language. This retention of the 1946 language appears in § 1(b) of the 1954 act.


. See particularly note 16 supra (and quotation from Northern Natural Q-as opinion) and text thereto.


. I Legis.Hist. 45, 50-51.


. No significance for present purposes can be ascribed to S.Rep. No. 390, 89th Cong., 1st Sess. 4 (1965), cited in the majority opinion.
The context is entirely unrelated. The Committee Report explained the need to amend § 271 of the Act to make clear that it did not confer on State or local agencies any authority to regulate or restrict activities of the Atomic Energy Commission. The amendment was prompted by a Court of Appeals opinion that under the pre-1965 version of § 271—providing that the Act did not affect the authority of a local agency as to transmission of electric power produced with licensed nuclear facilities—the zoning ordinances of Woodside, California, prohibited the construction of an overhead line projected by the AEC in order to receive power for the servicing of a $114 million linear accelerator facility being built on Stanford University property pursuant to Congressional authorization.
In a background section for this entirely unrelated provision the Committee Report contained a passage latched on to in the majority opinion as follows (p. 4):
Because of these unique provisions in the act pertaining to AEC’s licensing and regulation of persons operating reactors which could be used to produce electricity, there was some feeling of uneasiness among the drafters of the legislation over the effect of the new law upon other agencies—Federal, State, and local—having jurisdiction over the generation, sale, and transmission of electric power. It was recognized by the drafters that the authority of these other agencies with respect to the generation, sale, and transmission of electric power produced through the use of nuclear facilities was not affected by this new law; and that AEO’s regulatory control was limited to considerations involving the common defense and security and the protection of the health and safety of the public with respect to the special hazards associated with the operation of nuclear facilities. Nevertheless, section 271 was added to make it explicit that licensees of the AEC who produced power through the use of nuclear facilities would otherwise remain subject to the authority of all appropriate Federal, State, and local authorities with respect to the generation, sale, or transmission of electric power.
In context this indicates only that the AEC did not have direct regulatory control over the transmission of electric power. The words plainly do not embody a legislative determination that the AEC was forbidden to consider antitrust matters as a condition of licensing. If those words were meant to have that meaning they would also apply to § 103 licensing.
The AEC acquiesces that under § 103 it should consider antitrust matters. Can it be supposed for one moment that this backdrop discussion, in passing, was meant to set aside this understanding? The discussion is irrelevant for present purposes.